State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 3, 2016                      107105
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

WADE CREIGHTON,
                    Appellant.
________________________________


Calendar Date:    January 5, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                              __________


      Susan Patnode, Rural Law Center of New York, Castleton
(George J. Hoffman Jr. of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (A. Michael Gebo of
counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered September 8, 2014, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      During a home visit, defendant's parole officer allegedly
found crack cocaine, heroin and other drugs and packaging
materials in defendant's apartment and he was thereafter charged
by indictment with six drug-related felonies and a misdemeanor.
Pursuant to a plea agreement that included an appeal waiver,
defendant entered a guilty plea under count 2 of the indictment
to criminal possession of a controlled substance in the third
degree, admitting that he had possessed morphine with intent to
                              -2-                  107105

sell it. Consistent with that agreement, he was sentenced, as an
admitted second felony drug offender with a prior violent felony,
to a prison term of 11 years with three years of postrelease
supervision. Defendant now appeals.

      Defendant's waiver of his right to appeal is valid. At the
time of the waiver, defendant was 32 years old and had a criminal
history that stretched back more than 12 years and that included
a conviction for a violent felony (see generally People v
Sanders, 25 NY3d 337, 341-342 [2015]). During the colloquy with
defendant, County Court elicited defendant's assurance that he
understood that the "right to appeal is separate and distinct
from those rights . . . automatically forfeited by [the] plea of
guilty." Defendant also assured the court that he understood
that such a waiver would not affect his right to appeal on a
number of grounds that the court had listed for him. More
generally, defendant agreed that he understood the difference
between those rights that he was giving up and those rights that
he would retain in regard to a waiver of the right to appeal.
This colloquy was sufficient to demonstrate that defendant
knowingly, intelligently and voluntarily waived his right to
appeal (see People v Sanders, 25 NY3d at 341-342 [2015];
People v Handly, 122 AD3d 1007, 1008 [2014]; People v Lyman, 119
AD3d 968, 969, [2014]; People v Wolz, 112 AD3d 1150, 1151-1152
[2013], lv denied 23 NY3d 1026 [2014]). That valid waiver
forecloses review of defendant's contention that his sentence is
harsh and excessive (see People v Lopez, 6 NY3d 248, 255-256
[2006]).

     Egan Jr., Lynch and Clark, JJ., concur.


     ORDERED that the judgment is affirmed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court